                                                                                                                                                                                                                                                                                                                                                                       EXHIBIT "3"




Case 20-80495-CRJ11                                                                   Doc 182-3 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                               Desc
  '   (   )   *   +   ,   -   .   ,   /   0   1   -   '   2   3   4       4                '           5   (           6   7           .       -   4           8       (       9   :       .                       ;       6   5       *           <       ,   =   >       ?       ,       >   +       ,           @       *       )   A   B   C   D   6   E   6   :   B   C   D   6   E   6   :   F    -




                                                                                         Exhibit Exhibit 3 Page 1 of 2
                                                                      8       9   G    7       6   )           )   G           9   H       I           G   :       *       J           G       <   6   K   6   A       (           :       6   G       L               8       (       M           *       +   G       K       ?
Case 20-80495-CRJ11                                                                   Doc 182-3 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                               Desc
  N   O   P   Q   R   S   T   U   S   V   W   X   T   N   Y   Z   [       [                N           \   O           ]   ^           U       T   [           _       O       `   a       U                       b       ]   \       Q           c       S   d   e       f       S       e   R       S           g       Q       P   h   i   j   k   ]   l   ]   a   i   j   k   ]   l   ]   a   m    T




                                                                                         Exhibit Exhibit 3 Page 2 of 2
                                                                      _       `   n    ^       ]   P           P   n           `   o       p           n   a       Q       q           n       c   ]   r   ]   h       O           a       ]   n       s               _       O       t           Q       f   n       r       f
